Citation Nr: 1111340	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 30 percent from November 16, 2004, and a rating in excess of 50 percent from December 14, 2007, for major depressive disorder.

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial compensable rating for migraine headaches.

6.  Entitlement to an initial compensable rating for allergic rhinitis.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to August 1996 and February 2002 to November 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal of June 2005 rating decisions rendered by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folders.  This case was before the Board in September 2007 when it was remanded for additional development.

The issues of entitlement to a TDIU and entitlement to higher initial ratings for intervertebral disc syndrome, radiculopathy of the right lower extremity, major depressive disorder, migraine headaches and allergic rhinitis are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the appeal period, the Veteran's GERD has been manifested by symptom combinations productive of significantly less than considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for GERD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7346, 7399 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence dated in January 2005, July 2005 and November 2007.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records (including VA and private) has been completed.  The Veteran has not identify any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built- up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  See 38 C.F.R. § 4.27.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 4.27.  Therefore, the Veteran's service-connected GERD is rated according to the analogous condition of hiatal hernia under Diagnostic Codes 7399-7346.

Under Diagnostic Code 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrant a 60 percent rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent rating.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records note his complaints of and treatment for GERD.

A February 2005 VA examination report notes the Veteran's complaints of mild dysphasia with liquids and solids that occurred on a monthly basis.  Pyrosis was infrequent now that the Veteran was taking Aciphex.  He denied substernal chest pain, arm pain, hematemesis, melena, nausea, or vomiting.  He experienced mild water brash twice a day.  The diagnosis was GERD that was controlled by Aciphex.  

The June 2005 rating decision on appeal granted service connection for GERD, and rated it at 10 percent, effective November 16, 2004.  

VA treatment records dated from 2004 to 2005 are negative for complaints or findings related to GERD.

During the September 2006 Travel Board hearing, the Veteran testified that even after taking medication, he had problems with acid and food coming back up his throat both during the day and at night.

VA treatment records dated from 2006 to 2008 do not show that the Veteran was seen with any complaints related to GERD.  They do show that the Veteran was prescribed omeprazole.

A February 2008 VA examination report notes the Veteran's complaints of heartburn three to four times per month and reflux and regurgitation one to two times per week.  He was taking Prilosec.  He denied any change in eating habits.  He denied epigastric pain, dysphasia, pyrosis, substernal arm or shoulder pain, hematemesis, melena, weight loss, and vomiting.  The examiner noted that the Veteran's weight had been stable for some time.  Examination revealed some mild epigastric tenderness with no hepatosplenomegaly.  Bowel sounds were within normal limits.  The examiner noted that the Veteran's symptoms were mild in nature and were not productive of considerable or severe impairment of health.  The examiner also opined that the impact of the Veteran's GERD on his ability to work was negligible.

For the period of the appeal, the medical evidence shows that the Veteran's GERD has been manifested by no more than occasional heartburn with dysphagia or heartburn with regurgitation.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  At no time during the period at issue has the evidence shown that the Veteran complained of substernal or arm or shoulder pain.  The evidence of record does not show considerable impairment of health.  In this regard, the 2008 VA examiner characterized the Veteran's GERD as mild and no weight loss has been shown.  Consequently, the assignment of a 30 percent rating is not warranted under Diagnostic Code 7346.

For all the foregoing reasons, the Veteran's claim for an initial rating in excess of 10 percent for GERD must be denied.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Rating

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.


ORDER

An initial rating in excess of 10 percent for GERD is denied.


REMAND

Intervertebral Disc Syndrome and Radiculopathy of the Right Lower Extremity

During the September 2006 Travel Board hearing, the Veteran testified that his service-connected low back and right lower extremity disabilities had increased in severity since VA examinations conducted in February, March, and June of 2005.  In the September 2007 remand, the Board instructed the RO or the Appeals Management Center (AMC) to arrange for the Veteran to be afforded a VA examination to determine the current degree of severity of his low back disability and radiculopathy of the right lower extremity.  In pertinent part, all indicated studies, including X-ray studies and range of motion studies in degrees, were to be performed.  In reporting the results of range of motion testing, the examiner was to identify any objective evidence of pain and to the extent possible, the examiner was to assess the degree of severity of any pain.  The extent of any incoordination and weakened movement on use was to be described by the examiner in terms of the degree of additional range of motion loss of the low back.  The examiner was also to provide an opinion concerning the impact of the Veteran's low back disability on his ability to work.  The Board finds that this portion of the development was not accomplished in the January 2008 VA medical examination.

Moreover, as noted by the Veteran's representative in October 2010, the January 2008 VA examination was not conducted by a physician, but by a nurse practitioner.  (From what the Board can ascertain by reviewing the global address list for VA, the Board agrees with the Veteran's representative in this regard.)  According to M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18 (a), an examination report must be signed by a medical doctor when an examination has been conducted by a nurse practitioner.  There is no indication that a medical doctor reviewed or signed the January 2008 VA examination report; therefore, the examination report is inadequate for rating purposes.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that the January 2008 VA examination did not fully conform to the Board's remand instructions, and because the information sought is critical to the matter at hand, the Board finds no alternative to this further remand.  On remand, the RO or the AMC should ensure that the requested VA examination report complies with the requirements of M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18 (a).  Prior to scheduling the Veteran for an examination, the RO or the AMC should obtain up-to-date treatment records.

Major Depressive Disorder

A review of the record shows that the RO awarded an increased 50 percent rating for major depressive disorder, effective December 14, 2007, in an April 2008 rating decision.  An April 2008 Supplemental Statement of the Case refers to a December 14, 2007, VA mental health record; however, this treatment record has not been associated with the claims file.  (In this regard, the Board notes that there appears to be a gap in the VA treatment records that have been associated with the claims file from November 2007 through December 2007.)  VA records are considered part of the record on appeal since they are within VA's constructive possession, and such records may have bearing on the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, the RO or the AMC should obtain the December 14, 2007, VA mental health report and all other outstanding VA mental health treatment records.


Migraine Headaches and Allergic Rhinitis

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by the filing of a substantive appeal after a Statement of the Case (SOC) is furnished. 

In November 2007, the Veteran was awarded service connection for migraine headaches and allergic rhinitis; noncompensable ratings were assigned, effective November 16, 2004.  He was informed of that decision in November 2007.  Later that month, the Veteran submitted a timely NOD with the ratings assigned in the November 2007 rating decision.  However, no subsequent SOC has been issued.  Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the RO or the AMC to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

TDIU

At the Travel Board hearing and in a statement received by the RO in July 2005, the Veteran essentially maintained that he was unemployable due to his service connected disabilities.  

The record reflects that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

In this case, the veteran is claiming to be unemployable due to the disabilities at issue in this appeal.  Therefore, the Board has jurisdiction over the TDIU issue; however, the rating issues must be developed and decided before the TDIU issue is decided.  Moreover, additional development specific to the TDIU claim is also in order.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue an appropriate SOC in the matters of entitlement to initial compensable ratings for migraine headaches and allergic rhinitis.  The SOC should be sent to the Veteran and he must be advised of the time limit for filing a substantive appeal.  If the appeal is timely perfected, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO or the AMC should provide the Veteran with the appropriate form to claim entitlement to a TDIU and request him to complete and return the form.  In addition, he should be provided all required notice in response to the TDIU claim.

3.  The RO or the AMC should obtain a copy of any pertinent treatment records identified but not provided by the Veteran.  In any event, it should obtain the December 14, 2007, VA mental health treatment record and all outstanding treatment records from the Columbia VA Medical Center and Greenville Outpatient Clinic, including any mental health facilities, for the period since July 2006.  If the RO or the AMC is unable to obtain any pertinent evidence identified by the Veteran, it should request him and his representative to submit the outstanding evidence.

4.  Thereafter, the Veteran should be afforded a VA orthopedic examination in accordance with M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18 (a) to determine the current degree of severity of his low back disability and radiculopathy of the right lower extremity.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including X-ray studies and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and to the extent possible, the examiner should assess the degree of severity of any pain.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion as to whether the Veteran currently has any lumbar neurological impairment other than his service- connected radiculopathy of the right lower extremity, and whether there is a 50 percent or better probability that such impairment is related to his service-connected low back disability.

The examiner should also provide findings that address the criteria for evaluating intervertebral disc syndrome, such as whether the Veteran's overall impairment is considered to be or analogous to mild, moderate, moderately severe, or severe with marked muscular atrophy, impairment of the peripheral nerve, whether there is objective evidence of loss of reflexes, muscle atrophy, sensory disturbances, and pain, and the frequency and duration of any incapacitating episodes.

The examiner should also provide an opinion concerning the impact of the Veteran's low back disability and right leg disability on his ability to work.

5.  The Veteran should also be afforded a VA examination by an examiner with appropriate expertise to determine the impact of all of his service-connected disabilities on his ability to work.  The claims folders must be made available to and reviewed by the examiner.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should express an opinion concerning whether the Veteran's service-connected disabilities are sufficient by themselves to preclude him from maintaining any form of substantially gainful employment consistent with his education and industrial background.

The rationale for the opinion must also be provided.

6.  Thereafter, the RO or the AMC should review the claims folders and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  The RO or the AMC should also undertake any other indicated development.

8.  Then, the RO or the AMC should readjudicate the rating claims on appeal based on a de novo review of the record.  In addition, if it has not been rendered moot, the RO or the AMC should adjudicate the Veteran's claim for a TDIU based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


